PER CURIAM.
Appellant seeks review of an adverse final judgment of divorce rendered in favor of appellee. The principal question preserved on appeal is the sufficiency of the evidence to support that provision of the judgment which found appellant had failed to establish that the purported life estate conveyed to him by appellee in the land owned by her constituted a valid gift.1
In our review of the issues presented for decision, we have given due consideration to the applicable principle that a judgment of the trial court reaches the appellate court clothed with a presumption of correctness. It is not the province of this court to substitute its judgment for that of the trier of the facts. The evidence in the record before us, when coupled with the presumption that a conveyance from a wife to her husband is not intended as a gift of the property conveyed,2 is sufficient to support the findings made and conclusions reached by the trial court. We are not inclined to disturb the settled legal principles articulated in the decisions hereinabove cited by revolutionizing the law relating to inter-spousal conveyancing as a gesture toward insuring/ equality of the sexes. The judgment appealed is affirmed.
SPECTOR, C. J., and WIGGINTON, and CARROLL, DONALD K., JJ„ concur.

. Schoenrock v. Schoenrock, 202 So.2d 571 (Fla.App.1967).


. Mays v. Mays (Fla.App.1967), 203 So.2d 674; Allen v. Allen (Fla.App.1960), 123 So.2d 355.